 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11     CALVIN HOLT,                                No. 1:19-cv-00930-NONE-GSA-PC
                                                   (Kings County Superior Court case #19C0135)
12                   Plaintiff,
                                                   ORDER ADOPTING FINDINGS AND
13           vs.                                   RECOMMENDATIONS IN FULL
                                                   (Doc. No. 23.)
14     M. ALVARADO, et al.,
                                                   ORDER GRANTING PLAINTIFF’S
15                 Defendants.                     MOTION FOR REMAND
                                                   (Doc. No. 20.)
16
                                                   ORDER REMANDING CASE TO KINGS
17                                                 COUNTY SUPERIOR COURT
18                                                 ORDER FOR CLERK TO CLOSE CASE AND
                                                   SERVE NOTICE OF REMAND
19
20
21          Plaintiff, Calvin Holt, is a state prisoner proceeding pro se with this civil rights action
22   pursuant to 42 U.S.C. § 1983. On March 19, 2019, plaintiff filed the complaint commencing
23   this action in the Kings County Superior Court in Hanford, California, case number 19C0135.
24   (Doc. No. 1 at 5.) On July 3, 2019, the case was removed to the federal court under 28 U.S.C.
25   § 1441(a) by defendants M. Alvarado, A. Shaw, S. Sherman, and M. Owens. (Id. at 1.)
26          The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.
27   § 636(b)(1)(B) and Local Rule 302. On March 17, 2021, findings and recommendations were
28   issued, recommending that plaintiff’s motion for remand, filed on February 21, 2021, be granted

                                                      1
 1   and this case be remanded to the Kings County Superior Court in Hanford, California. (Doc.
 2   No. 23.) The parties were granted fourteen days in which to file objections to the findings and
 3   recommendations. (Id.) The fourteen-day time period has passed, and no objections have been
 4   filed. (Court Record.)
 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 7   court finds the findings and recommendations to be supported by the record and proper analysis.
 8          Accordingly,
 9          1.      The findings and recommendations issued by the magistrate judge on March 17,
10                  2021, (Doc. No. 23) are adopted in full;
11          2.      Plaintiff’s motion for remand, filed on February 21, 2021, (Doc. No. 20) is
12                  granted;
13          3.      This case is remanded to the Kings County Superior Court in Hanford,
14                  California;
15          4.      All pending motions are denied as moot; and
16          5.      The clerk of court is directed to close this case and serve notice of the remand.
17
     IT IS SO ORDERED.
18
19      Dated:     May 8, 2021
                                                         UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                     2
